Order entered June 28, 2013




                                                      In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-11-01296-CV

                                           AMY SELF, Appellant

                                                         V.

                       TINA KING AND ELIZABETH TUCKER, Appellees

                           On Appeal from the County Court at Law No. 1
                                       Collin County, Texas
                               Trial Court Cause No. 001-1286-2010

                                                   ORDER

                                Before Justices FitzGerald and Lang-Miers1

        We previously abated this case with instructions to the trial judge to make an order and

transmit it to us in a supplemental clerk’s record. The trial judge has complied. We now

REINSTATE this appeal.



                                                               /s/      KERRY P. FITZGERALD
                                                                        JUSTICE




    1
      The Honorable Mary L. Murphy was on the panel and participated at the submission of this case. Due to her
retirement from the Court on June 7, 2013, she did not participate in the issuance of this order. See TEX. R. APP. P.
41.1(a), (b).

                                                         1